     Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 1 of 10 PAGEID #: 1




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO

Richard Wagner,                  )
                                 )
               Plaintiff,        )                   Case No. 2:21-cv-1742
v.                               )
                                 )
GODOWN ROAD PROPERTIES, LTD., an )                   Judge
Ohio limited liability company   )
                                 )                   Magistrate Judge
                                 )
               Defendant.        )



         NOW COMES Richard Wagner, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Co-Counsel for Plaintiff, who hereby files this

Complaint against the named Defendant for injunctive relief, damages, attorneys’ fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”), alleging as follows:

                                   JURISDICTION AND VENUE

1.       This action is brought by the Plaintiff, Richard Wagner, individually, and on behalf of

         individuals similarly situated, pursuant to the enforcement provision of the American

         with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

         as delineated herein.

2.       The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

         governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

         U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

         jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

         United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over
     Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 2 of 10 PAGEID #: 2




         actions to secure civil rights extended by the United States government; and 28 U.S.C. §

         1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

         subject to supplemental jurisdiction.

3.       Venue is proper in the Southern District of Ohio as venue lies in the judicial district of

         the property situs. The Defendant’s property and/or operations, as complained of by

         Plaintiff, are located in this judicial district, where the business of public accommodation

         is conducted, including the acts complained of herein.

                                             PARTIES

4.       Plaintiff, Richard Wagner, is a Delaware County, Ohio resident, is sui juris, and qualifies

         as an individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

         36.104.

5.       Defendant, GODOWN ROAD PROPERTIES, LTD. upon information and belief, owns

         the real estate and operates the shopping center business located at 5240-5250 Godown

         Rd., Columbus, OH 43235 in Franklin County, Ohio, which is a shopping center.

         Plaintiff has patronized Defendant’s property and the facilities thereon previously as a

         place of public accommodation, and he has experienced the barriers to access complained

         of herein.

6.       Upon information and belief, the facility owned or operated by the Defendant is non-

         compliant with the remedial provisions of the ADA. As Defendant either owns, leases,

         leases to, or operates a place of public accommodation as defined by the ADA and the

         regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

         responsible for complying with the obligations of the ADA. Defendant’s shopping center

         is a place of public accommodation. Defendant’s property fails to comply with the ADA
     Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 3 of 10 PAGEID #: 3




         and its regulations, as also described further herein.

7.       Mr. Wagner is a paraplegic and permanently uses a wheelchair for mobility. As such, he

         is substantially limited in performing one or more major life activities, including but not

         limited to, standing and walking, as defined by the ADA and its regulations thereto.

8.       Mr. Wagner is a current Delaware County, Ohio resident. As such, he frequents the

         restaurants, retailers, parks, and other establishments of the Franklin county area,

         including the Defendant’s property that forms the subject of this complaint.

9.       On or about December 3, 2020, and on prior occasions dating back for several years,

         Plaintiff has patronized the Defendant’s shopping center property and the retailers and

         restaurants therein, and as his past patronage demonstrates, he plans to return to the

         property to avail himself of the goods and services offered to the public at the property.

         The Plaintiff has encountered architectural barriers at the subject property. The barriers

         to access at the property have endangered his safety and protected access to Defendant’s

         place of public accommodation.

10.      Completely independent of the personal desire to have access to this place of public

         accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

         purpose of discovering, encountering, and engaging discrimination against the disabled in

         public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

         Plaintiff personally visits the public accommodation; engages all of the barriers to access,

         or at least all of those that Plaintiff is able to access; and tests all of those barriers to

         access to determine whether and the extent to which they are illegal barriers to access;

         proceeds with legal action to enjoin such discrimination; and subsequently returns to the

         premises to verify its compliance or non-compliance with the ADA and to otherwise use
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 4 of 10 PAGEID #: 4




      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the shopping center, encountered barriers to access at

      the shopping center, and engaged and tested those barriers, suffered legal harm and legal

      injury, and will continue to suffer such harm and injury as a result of the illegal barriers

      to access and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint. Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendants. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      restaurant without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

      in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 5 of 10 PAGEID #: 5




       $500,000 or less).

14.    A preliminary inspection of the shopping center owned or operated by Defendant has

       shown that many violations of the ADA exist at the subject property. These violations

       include, but are not limited to:


Accessible Routes and Parking

              A. Designated accessible parking is not marked with required signage, in

                  violation of the ADA whose remedy is readily achievable.

              B. Some designated accessible parking spaces are located on an excess slope, in

                  violation of the ADA whose remedy is readily achievable.

              C. There are cracks and changes in level in excess of ¼ inch on the designated

                  accessible parking surface and in parking spaces and their adjoining access

                  aisles, in violation of the ADA whose remedy is readily achievable.

              D. Designated accessible parking access aisles do not lead to an accessible route,

                  in violation of the ADA whose remedy is readily achievable.

              E. Some designated accessible parking spaces entirely lack an access aisle, in

                  violation of the ADA whose remedy is readily achievable.

              F. Designated accessible parking spaces are not dispersed throughout the plaza,

                  in violation of the ADA whose remedy is readily achievable.

              G. There is no accessible route connecting the designated accessible parking to

                  the retail entrances due to the presence of curbs, in violation of the ADA

                  whose remedy is readily achievable.

              H. There is no accessible route to the plaza at all due to the presence of curbs and

                  a noncompliant curb ramp which contains changes in level in excess of ¼
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 6 of 10 PAGEID #: 6




                inch, is located in the vehicular way (drive-thru) and lacks a level landing, in

                violation of the ADA whose remedy is readily achievable.


DiMarco’s:

             I. The interior entrance door lacks required maneuvering clearance at the latch

                side, in violation of the ADA whose remedy is readily achievable.

             J. There is no lowered portion of the bar for use by customers who use

                wheelchairs, in violation of the ADA whose remedy is readily achievable.

             K. Signage on the men’s and women’s restrooms are non-compliant, including

                lacking the international symbol of accessibility, and not mounted in the

                required location, in violation of the ADA whose remedy is readily

                achievable.

             L. The men’s restroom urinal is not mounted at the required height and lacks

                required clear floor space for a forward approach, in violation of the ADA

                whose remedy is readily achievable.

             M. The men’s restroom lavatory lacks required knee and toe clearance, in

                violation of the ADA whose remedy is readily achievable.

             N. The men’s restroom lavatory hardware requires tight grasping or twisting to

                operate, in violation of the ADA whose remedy is readily achievable.

             O. The men’s restroom paper towel dispenser is located above allowable reach

                range, in violation of the ADA whose remedy is readily achievable.

             P. The men’s restroom toilet compartment does not have required clear floor

                space around the water closet, in violation of the ADA whose remedy is

                readily achievable.
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 7 of 10 PAGEID #: 7




              Q. The men’s restroom toilet compartment door is not self-closing, lacks door

                  pulls on both sides, and swings into the required clear floor space around the

                  water closet, in violation of the ADA whose remedy is readily achievable.

              R. There is no rear grab bar around the men’s restroom water closet and the side

                  grab bar is not mounted in the required location, in violation of the ADA

                  whose remedy is readily achievable.

              S. Upon information and belief, the women’s restroom contains similar barriers

                  to accessibility, in violation of the ADA whose remedy is readily achievable.


Policies and Procedures:

              T. The Defendant and operators lack or have inadequately defined policies and

                  procedures for the assistance of disabled patrons, in violation of the ADA

                  whose remedy is readily achievable.

              U. The Defendant’s inadequate procedures for the benefit of its patrons with

                  disability extend to its failure to conduct a self-survey of its facilities and

                  amenities that has resulted in discriminatory conduct toward Richard Wagner.


15.    The discriminatory violations described in Paragraph 14 by the Defendant are not an

       exclusive list of the ADA violations believed to exist at the place of public

       accommodation. Plaintiff requires further inspection of the Defendant’s place of public

       accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

       to Defendant’s accommodations; benefit of services; activities; and has otherwise been

       discriminated against and damaged by the Defendant, as set forth above. The individual
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 8 of 10 PAGEID #: 8




      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendant’s place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.

                              COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The shopping center at issue, as owned or operated by Defendant, is a place of public

      accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendant is compelled to remove all physical barriers that exist at the facilities,

      including those specifically set forth herein, and make the restaurant accessible to and

      usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the Facility,
 Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 9 of 10 PAGEID #: 9




      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12188, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendant operates and owns a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The defendant’s acts are

      willful, severe and ongoing. WHEREAS, the Defendants have failed provide accessible

      public accommodations and accessible routes for Mr. Wagner and other patrons

      throughout its center and fail to supervise tenant spaces to confirm compliance with

      applicable laws and verify services and restroom facilities at its bar/restaurant tenant

      locations are compliant and available for use by the retail center’s patrons with

      disabilities.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to
Case: 2:21-cv-01742-EAS-EPD Doc #: 1 Filed: 04/12/21 Page: 10 of 10 PAGEID #: 10




      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendants to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 - Facsimile
                                            dunnlawoffice@sbcglobal.net

                                            and

                                            Valerie J. Fatica (0083812)
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 654-1622 – Phone
                                            (419) 241-9737 – Facsimile
                                            valeriefatica@gmail.com
                                            Co-Counsel for Plaintiff
